Citation Nr: 1502544	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a left eye disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for a skin disorder, and if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected left rotator cuff tendonitis.

6.  Entitlement to a compensable disability rating for scar of the left shoulder.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).
8.  Entitlement to service connection for left wrist, elbow and hand.

9.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Lecia Wade, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and rating decisions dated in May 2009 and March 2010 by the VARO in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The Veteran contends that he is currently unemployed due to his service-connected left shoulder disability.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski,  1 Vet. App. 324 (1991).  The Board notes that the RO previously adjudicated that the Veteran's claim for TDIU.  However, the Veteran raised the issue again in the November 2014 Board hearing with respect to his increased rating claim for his left shoulder.  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, the Board finds that the issue of entitlement to a TDIU is on appeal as part of the Veteran's increased rating claim for left rotator cuff tendonitis.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page.  

The issues of entitlement to service connection for a left eye disorder, skin disorder, hearing loss and tinnitus; entitlement to an increased rating for left shoulder disability and scars of the left shoulder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his service connection claim for a left eye disorder in an August 2004 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file since the August 2004 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left eye disorder.

3.  The RO denied the Veteran's request to reopen his service connection claim for a skin disorder in a December 2006 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

4.  Evidence associated with the claims file since the December 2006 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied entitlement to service connection for a left eye disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The evidence received subsequent to the August 2004 rating decision is new and material and the claim of entitlement to service connection for a left eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  The December 2006 rating decision that denied entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

4.  The evidence received subsequent to the December 2006 rating decision is new and material and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For reasons explained in detail below, the Veteran's claims of entitlement to service connection for a left eye disorder and skin disorder are found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Left Eye Disorder

The Veteran originally filed a service connection claim for a left eye disorder in May 1978.  A rating decision dated in May 1978 denied the Veteran's claim on the basis that the evidence failed to establish that the Veteran incurred or aggravated a chronic left eye disability during military service.  The Veteran did not submit a notice of disagreement with this decision.  The RO denied the Veteran's claim to reopen in August 1982 and March 1998.  The Veteran filed another claim to reopen entitlement to service connection for a left eye disorder in December 2003.  A rating decision dated in August 2004 denied the Veteran's request to reopen entitlement to service connection for a left eye disorder as the evidence received subsequent to the last prior final decision did not constitute new and material evidence.  The relevant evidence of record at the time of the August 2004 rating decision consisted of service treatment records, VA treatment records, private treatment records and lay statements from the Veteran.  The Veteran did not submit a substantive appeal within the required time period after the issuance of the August 2005 statement of the case.  Therefore, such rating decision is final based on the evidence then of record.  

The Veteran filed another service connection claim for a left eye disorder.  Evidence received since the August 2004 rating decision includes VA treatment records, private treatment records, lay statements from the Veteran and a transcript of the November 2014 Board hearing.  The Veteran's testimony and statements are considered new, because this evidence was not of record at the time of the August 2004 decision and they are not cumulative or redundant of previous evidence.  During the November 2014 hearing, the Veteran testified that he injured his left eye during service and that he has had continuous problems with his left eye since service.  Hearing Transcript at 11.  The Veteran is competent to report the symptoms of dry eye and irritation of the left eye in service and continuous symptoms of irritation and dry eyes since service.  As the new evidence indicates that the Veteran has a current left eye disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a left eye disorder is reopened. 

Skin Disorder

The Veteran originally filed a service connection claim for a skin disorder in August 1979.  A rating decision dated in October 1979 denied the Veteran's claim on the basis that the service treatment records were negative for a skin rash from the waist up and no evidence had been received to show that the Veteran currently had a skin condition.  The Veteran did not submit a notice of disagreement with this decision.  The RO denied the Veteran's claim to reopen in August 1982 and August 2004.  Thereafter, the Veteran filed another claim to reopen entitlement to service connection for a skin disorder.  A rating decision dated in December 2006 denied the Veteran's request to reopen entitlement to service connection for a skin disorder as the evidence received subsequent to the last prior final decision did not constitute new and material evidence.  The relevant evidence of record at the time of the December 2006 rating decision consisted of service treatment records, VA treatment records, private treatment records and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with the December 2006 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The Veteran filed another service connection claim for a skin disorder in December 2008.  Evidence received since the December 2006 rating decision includes VA treatment records, private treatment records, lay statements from the Veteran and a transcript of the November 2014 Board hearing.  The Veteran's testimony and statements are considered new, because this evidence was not of record at the time of the December 2006 decision and they are not cumulative or redundant of previous evidence.  Specifically, the Veteran asserted in the February 2009 VA Form 9 that the onset of his skin rash was in service with recurrent symptoms from discharge to the present.  The Veteran is competent to report the symptoms of skin rash in service and continuous or recurrent symptoms since service.  As the new evidence indicates that the Veteran has a current skin disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a skin disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left eye disorder is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened, and the appeal is granted to that extent only.


REMAND

The Veteran was not provided with a VA examination with respect to his service connection claims for a left eye disorder, skin disorder, hearing loss or tinnitus.  The evidence of record shows that the Veteran was diagnosed with a left eye disorder, skin disorder, hearing loss and tinnitus during the appeal period.  Furthermore, the Veteran contends that the onset of these conditions or symptoms of these conditions began during service with continuous or recurrent symptoms from discharge to the present.  In light of the foregoing, the Veteran should be provided with a VA examination(s) and medical opinions with respect to the service connection claims. 

The Veteran indicated in the November 2014 Board hearing that his symptoms of his service-connected left shoulder disability and scar have increased in severity since the last VA examination in September 2011.  Thus, the Veteran should be provided with another examination to ascertain the current severity of the left shoulder disabilities. 

With respect to the Veteran's TDIU claim, he should be scheduled for a VA examination or examinations that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Board also finds that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran submitted a notice of disagreement in February 2013 with the November 2012 rating decision with respect to the issues of entitlement to service connection for a left elbow, wrist and hand disability and entitlement to an increased rating for degenerative joint disease of the right shoulder.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999). Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to these issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  If the Veteran indicates that he has received private treatment for his disabilities on appeal, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for VA examinations for his service connection claims for a left eye disorder, skin disorder, hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiners for review, and the examiners should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiners should be accomplished.  The examiner(s) is requested to review all pertinent records associated with the claims file and offer an opinion to the following:

Whether any left eye disorder, skin disorder (claimed as a rash), hearing loss and/or tinnitus found on examination or diagnosed in the medical records are at least as likely as not (i.e., a fifty percent or greater probability) related to or had its onset during the Veteran's active military service to include the documented in-service complaints of a left eye injury and skin rash.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  The examiner is also requested to address the Veteran's statements regarding onset of symptoms in service with continuous or recurrent symptoms since service.

3. After action paragraph (a) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination or examinations to determine the current severity of his service-connected left shoulder disability and scars of the left shoulder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner should provide the range of motion of the Veteran's left shoulder and comment on the degree of functional loss due such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. After action paragraph (a) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination or examinations to determine if the Veteran's service-connected disabilities result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities.  

Based on the examinations and review of the claims file, the appropriate medical expert must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

An explanation should be provided as to why the examiner believes the Veteran is or is not able to obtain and maintain substantially gainful employment.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

6. Issue a statement of the case to the Veteran and his attorney regarding the issues of entitlement to service connection for a left elbow, wrist and hand disorder and entitlement to an increased rating for degenerative joint disease of the right shoulder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue. The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status a timely appeal must be perfected.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


